DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/10/2021 has been entered. Claims 2-3, 6-9, 11-12 have been amended and claims 1, 4-5, 10 have been cancelled. Therefore, claims 2-3, 6-9 and 11-12 are now pending in the application.

Allowable Subject Matter
Claims 2-3, 6-9 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Masuda (JP - 2013-257000 A, from IDS) discloses Magnetic Load Sensor and Electrically-Operated Brake comprising:
a flange member (6, Fig: 1-7) capable of deflecting when receiving, at a load receiving portion (2, Fig: 1), a load from a front side in an axial direction (arrow in Fig: 1);
a support member (3, Fig: 1, 6) capable of supporting the flange member (6) from a rear side in the axial direction (Fig: 1, 6), at a support portion (10, Fig: 1, 6) displaced from the load receiving portion in a radial direction orthogonal to the axial direction (Fig: 1-7);

teaching reference Hirose, Shigeo (JP - 01 -006836 A, from IDS) discloses Optical Force Sensor comprising: a variable detection sensitivity mechanism (Fig: 4-5) enabling the relative movement amount with respect to a change of the load applied to the flange member to be larger in a low load range in which the load is equal to or lower than a predetermined load value than in a high load range in which the load is higher than the predetermined load value (Hirose discloses a sensor structure wherein an optical force sensor has both ends fixed to a support base 25 fixed to a rigid body 22 and is provided with an optical displacement detector 27 between a weak first plate spring 40 having a small spring constant and the support base 25, the optical force sensor is provided with, between the first plate spring 40 and the surface, of the support base 25, fixed to the rigid body 22, a second plate spring 41 having an intermediate-level spring constant and a third plate spring 42 having a large spring constant are provided, measurement can be performed with high sensitivity while a large displacement is obtained when an acting force F is small, and measurement in a large acting force region can be performed with low sensitivity when the force F is large, (Operation of sensor, English machined translation, applicant submitted in previous office action, Fig: 4-5).
However, prior art and teaching reference fail to disclose wherein the variable detection sensitivity mechanism comprises an elastic member disposed between the 
Prior art and teaching reference fail to disclose or suggest these limitations recited in independent claim 2. Therefore, independent claim 2 is allowable. Claims 6, 8 and 11 are also allowable by virtue of their dependencies from claim 2.
Further, prior art and teaching reference also fail to disclose a first support portion at which the flange member and the support member abut against each other while the load is equal to or lower than the predetermined load value: and a second support portion at which the flange member and the support member abut against each other while the load is higher than the predetermined load vale, and wherein the variable detection sensitivity mechanism includes the first support portion and the second support portion, which recited in independent claim 3. Therefore, independent claim 3 is allowable. Claims 7, 9 and 12 are also allowable by virtue of their dependencies from claim 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657